PER CURIAM
Defendant appeals his convictions for manufacture of and possession of a controlled substance. ORS 475.992(1), (2). Before trial, he moved to suppress evidence seized pursuant to a warrant on the ground that the supporting affidavit did not establish probable cause and that the information in it was “stale” by the time the warrant was executed. The motion was denied. During the course of the trial, the state elicited testimony, over defendant’s objection, that he had refused to consent to a warrantless search.
Defendant assigns error to the denial of his motion to suppress. There was no error.
With respect to the refusal to consent to a search, the trial court held that the evidence was relevant to show defendant’s control of the premises. The court gave the jury an appropriate limiting instruction, and the prosecutor made no comment whatsoever about the refusal at any other point in the trial, including final argument. Aside from the challenged evidence, the proof of guilt was overwhelming. Therefore, even if admitting the testimony was error, which we need not decide, the error could not have affected the result. State v. Hansen, 304 Or 169, 180, 743 P2d 157 (1987).
Affirmed.